Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 16, 2018                                                                                    Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  158353                                                                                                  David F. Viviano
  158355                                                                                              Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
                                                                                                     Elizabeth T. Clement,
                                                                                                                      Justices
  PEOPLE OF THE STATE OF MICHIGAN,
            Plaintiff-Appellee,
  v                                                                 SC: 158353, 158355
                                                                    COA: 343714, 344193
                                                                    Wayne CC: 18-000727-FH
  SAMANTHA RENEE EUBANKS,
             Defendant-Appellant.
  _________________________________________/

         By order of September 7, 2018, this Court granted immediate consideration and a
  stay of trial court proceedings. On order of the Court, the application for leave to appeal
  the June 8, 2018 and July 16, 2018 orders of the Court of Appeals is considered.
  Pursuant to MCR 7.305(H)(1), in lieu of granting leave to appeal, we VACATE that part
  of the June 8, 2018 order of the Court of Appeals that reversed the April 18, 2018 order
  of the Wayne Circuit Court, and we REMAND this case, as it pertains to Court of
  Appeals Docket No. 343714, to that court, for reconsideration in light of People v
  Anderson, 501 Mich. 175 (2018).

        We further ORDER that the stay entered by this Court on September 7, 2018
  remains in effect until completion of this appeal. On motion of a party or on its own
  motion, the Court of Appeals may modify, set aside, or place conditions on the stay if it
  appears that the appeal is not being vigorously prosecuted or if other appropriate grounds
  appear.

         The application for leave to appeal as it pertains to the July 16, 2018 order in
  Court of Appeals Docket No. 344193 is DENIED, because we are not persuaded that the
  question presented should be reviewed by this Court.

         We do not retain jurisdiction.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 16, 2018
           s1106
                                                                               Clerk